           Case 4:20-cv-00008-AT Document 432 Filed 12/22/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION


                                               :
    JARROD JOHNSON, individually and           :
    on behalf of a class of persons            :
    similarly situated,                        :
                                               :
         Plaintiff,                            :
                                                         CIVIL ACTION NO.
                                               :
                                                         4:20-cv-0008-AT
    v.                                         :
                                               :
                                               :
    3M COMPANY, et al.,                        :
                                               :
         Defendants.                           :


                                        ORDER

         Before the Court is Defendants Dalton Utilities and Dalton/Whitfield

Regional Solid Waste Authority ("DWSWA")’s Consent Motion for Extension of

Time and Extension of Page Limit [Doc. 423]. Defendants Dalton Utilities and

DWSWA, with the consent of the Plaintiff, request extended timelines for their

filing of motions to dismiss and the Parties' respective briefing schedules on such

motions. The Court APPROVES the extensions requested.1

         The Parties' request for an expansion of the number of pages for briefs is

DENIED. In the Court's view, the briefs will potentially be redundant and are



1Accordingly, Defendants Dalton Utilities and DWSWA’s deadline to move or otherwise respond
to the Third Amended Complaint is extended through January 28, 2021. Plaintiff’s deadline to
respond to those filings is March 1, 2021, and Dalton Utilities and DWSWA’s replies are due
March 31, 2021.
        Case 4:20-cv-00008-AT Document 432 Filed 12/22/20 Page 2 of 4




likely to inefficiently swamp the Court in briefs, especially if all parties take the

same approach to briefing. There are a variety of ways in which the parties can

collaborate to submit joint briefs on common issues and then additionally submit

short supplemental briefs on issues specific to each individual party. Counsel for

Defendants Dalton Utilities and DWSWA are DIRECTED to contact the

Special Master to discuss a proposed method for such a streamlined briefing

approach and whether and how their motions would materially be different than

the other defendants in this case. Counsel for all other Defendants are similarly

DIRECTED to contact the Special Master to discuss this same subject matter.

Defense counsel shall contact Plaintiff's counsel with respect to the scheduling of

any conference with the Special Master and include Plaintiff’s counsel in any

conferences conducted, unless the Special Master determines some degree of ex

parte communication is necessary to facilitate resolution of disputes.

      On December 14, 2020, Plaintiff filed the Third Amended Complaint. (Doc.

418.) Prior to this amendment, a number of motions to dismiss were pending. In

light of Plaintiff’s filing of the Third Amended Complaint, the motions to dismiss

the Second Amended Complaint are denied as moot. Plaintiff’s Third Amended

Complaint supersedes the Second Amended Complaint. See Malowney v. Fed.

Collection Deposit Grp., 193 F.3d 1342, 1345 n. 1 (11th Cir. 1999); Varnes v. Local

91, Glass Bottle Blowers Ass’n, 674 F.2d 1365, 1370 n. 6 (11th Cir. 1982) (“As a

general rule, an amended complaint supersedes and replaces the original

complaint unless the amendment specifically refers to or adopts the earlier

                                         2
        Case 4:20-cv-00008-AT Document 432 Filed 12/22/20 Page 3 of 4




pleading.”). Skillings v. Bank of America, NA, 1:13-cv-00030-SCJ-AJB, 2013 WL

12382791, at *3 (N.D. Ga. Sept. 4, 2013) (“Plaintiff’s second amended complaint

superseded the first amended complaint, and the third amended complaint

superseded the second amended complaint.”)

      Further, the Third Amended Complaint renders moot the motions to dismiss

the Second Amended Complaint because those motions seek to dismiss a pleading

that has been superseded. Fountain v. Hyundai Motor Co., No. 1:15-CV-00446-

ELR, 2016 WL 4361528, at *2 (N.D. Ga. Mar. 4, 2016) (Ross, J.) (“The filing of the

amended complaint has rendered the arguments contained in the first motion to

dismiss moot.”); Mizzaro v. Home Depot, Inc., No. 1:06-CV-11510, 2007 WL

2254693, at *3 (N.D. Ga. July 18, 2007). (Evans, J.) (dismissing as moot a motion

to dismiss addressing the original complaint following defendants’ acceding to the

filing of an amended complaint);

      Thus, the pending Motions to Dismiss (Docs. 300, 308, 309, 310, 311, 312,

343, 347, 349, 352, 355, 357, 359, 396, 398, 403) are deemed moot based on

Plaintiff's filing of the Third Amended Complaint and are therefore DENIED as

moot. Defendants Dalton Utilities and DWSWA’s Motions to Sever (Docs. 397,

399) are likewise DENIED as moot, as similarly based on a pleading that has

been superseded.




                                        3
 Case 4:20-cv-00008-AT Document 432 Filed 12/22/20 Page 4 of 4




IT IS SO ORDERED this 22nd day of December 2020.



                            ____________________________
                            Honorable Amy Totenberg
                            United States District Judge




                              4
